Citation Nr: 1212765	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for right knee traumatic arthritis, status post total knee arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1987.

This matter was originally on appeal from a March 2006 Regional Office (RO) in St. Petersburg, Florida rating decision.  In September 2008, the Board issued a decision denying the Veteran's claim for an increased rating.  This decision was vacated and remanded by a June 2009 Order from the United States Court of Appeals for Veterans Claims ("Court"), which granted a June 2009 joint motion for remand (JMR).  Thereafter, a February 2010 Board decision denied the Veteran's claim for an increased rating.  This decision was vacated and remanded by a September 2010 Court Order, which granted a September 2010 JMR.  The Veteran's claim subsequently was remanded by the Board for additional development in December 2010.  The requested development having been completed, the matter again is before the Board.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that proceeding has been associated with the claims file.

The September 2008 Board decision, referenced above, separately remanded the issue of an increased evaluation for the Veteran's left knee for issuance of a Statement of the Case and the opportunity for the Veteran to perfect an appeal on that issue.  The Board notes the Veteran subsequently requested a hearing before the Board in Washington D.C. on this issue in her November 2008 substantive appeal.  There is no evidence this hearing request involved the issue under consideration in this decision, which is the claim for an increased evaluation for the Veteran's right knee.  Specifically, the Board notes that the statement of the Veteran's representative in December 2009 in regard to the right knee claim makes no reference to or request for a second hearing before the Board with respect to the right knee.  Thus, the Board finds the November 2008 hearing request was limited to the issue of an increased evaluation for the Veteran's left knee.  Therefore, a Board hearing will be scheduled for this issue and the matter will be addressed following that hearing in a separate Board decision.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board in March 2012.  This new evidence was not initially considered by the RO, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The Board notes that the issue of entitlement to a total disability evaluation based on individual unemployability was separately adjudicated in a July 2009 rating decision.  While the claim was not timely appealed, in multiple recent statements the Veteran's representative has asserted that the Veteran does claim entitlement to TDIU and requests referral of the issue to the RO for additional development.  Pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that a claim for TDIU is part of an increased rating claim when such claim is raised by the record, but also that such claims for increased evaluations and TDIU may be separately adjudicated, the Board refers the issue of entitlement to TDIU to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee traumatic arthritis, status post total knee arthroplasty is manifested by post-operative residuals of painful motion; limitation of flexion to 90 degrees with crepitus and intermittent findings of patellar clunking; weakness; stiffness; limited ability to stand or walk; subjective reports of dislocation or subluxation, locking up, weakness, stiffness, tenderness, incoordination, and instability; subjective reports of painful flare-ups that render the Veteran essentially bed-ridden; atrophy of the right quadriceps; and a well-healed scar.  The associated disability picture does not more nearly approximate severe painful motion or weakness; other intermediate degrees of residual weakness, pain or limitation of motion; nor is there objective evidence of recurrent subluxation or lateral instability or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

2.  The Veteran's right knee disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for right knee traumatic arthritis, status post total knee arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5055, 5256, 5258, 5261, 5262 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of a 100 percent evaluation for convalescence post total knee arthroplasty.  With respect to this issue, the RO issued a notice letter in February 2006 that satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The Veteran was also issued a June 2007 Statement of the Case and a May 2008 notice letter that informed her how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in January 2008 and April 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since she was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  The VA examination reports are thorough and supported by VA outpatient treatment records.  As will be discussed in greater detail below, the VA examinations included an interview with the Veteran, at which point they discussed the Veteran's history and current symptoms, as well as review of the available treatment records, appropriate diagnostic testing, and a physical examination.  The Board, therefore, finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA and private treatment records, the April 2011 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent total knee replacement surgery on her right knee in January 2006.  She was awarded a temporary 100 percent disability rating from that time to March 1, 2007 pursuant to 38 C.F.R. § 4.71a, DC 5055.  Thereafter, her disability was rated as 30 percent disabling.  The Veteran claims entitlement to a rating higher than 30 percent alleging that she has never had relief of severe pain, weakness, stiffness, and limitation of motion of her right knee.  In addition, the Veteran requests a separate rating under DC 5258 for frequent episodes of locking, pain, and effusion into the joint.  Finally, the Veteran requests an extraschedular evaluation.

The Veteran's right knee disability is rated under DCs 5010-5055.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected right knee disability is rated as analogous to traumatic arthritis, confirmed by x-ray (DC 5010) and prosthetic replacement of the knee joint (DC 5055).  

DC 5055 allows for a rating of 100 percent for 1 year following implantation of prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As will be explained in more detail below, DCs 5256, 5261, and 5262 are inapplicable here because the Veteran's right knee is not ankylosed ("frozen"), she has full extension of the right knee, and there is no noted impairment of the right tibia or fibula.

During the applicable appellate time period, the Board finds no objective evidence that would warrant a rating greater than 30 percent.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Following her January 2006 total right knee replacement, the Veteran was re-admitted in March 2006 for right knee manipulation.  She received a left total knee replacement in December 2006.

Private treatment records from June 2007 indicate an initial evaluation, wherein the Veteran reported that since her January 2006 right total knee replacement the knee had not worked totally well.  She reported problems with the right knee, specifically enlargement, swelling, crepitus, and limitation of motion.  The Veteran noted specific difficulties with using stairs and getting out of a chair.  She stated that she used over-the-counter medication for her knee problems, but that her VA treating physician had declined to give her additional medications.  The Veteran stated that she occasionally used a cane while walking.  Although she had been released to work, the Veteran noted difficulty standing, as well as problems pushing and pulling objects at work.  On examination, the Veteran had full extension of the right knee, but flexion limited to 90 degrees.  There was a significant amount of crepitus and some skipping and clunking of the patella on extreme flexion.  There was noted slight atrophy of the right quadriceps.  The Veteran was able to ambulate unassisted on examination.  The examiner reviewed x-rays mostly from June 2007 that showed the Veteran's right knee prosthesis to be firmly affixed to the bone without evidence of loosening.  The examiner's impression was of right patella clunk syndrome.  The examiner recommended continued work on range of motion and strengthening exercises, but doubted that the limitation could be improved.  The physician provided the Veteran a note that she could not work for the next three (3) months until the next medical appointment.  However, the physician specifically stated in the treatment records that she should be able to work at a self pace level, but that she could not be required to stand for an entire 8-hour shift or to do any kneeling, squatting or climbing.  The physician recommended over-the-counter anti-inflammatories and/or Tylenol for pain relief. 

In September 2007, the Veteran returned to her private physician and reported that her condition was effectively unchanged.  The Veteran reported greater trouble with her right knee, that she did not feel it was going to improve, and that she had applied for disability.  On examination, the Veteran's right knee had slight warmth and enlargement, with full extension and flexion limited to approximately 90 degrees.  There was no noted gross instability, but there was significant patellofemoral crepitus and a slight clunking sensation with flexion/extension of the right knee.  The physician concurred in the Veteran's filing for disability, stating that her current range of motion was insufficient for her to be significantly functional.

In December 2007, the Veteran continued to complain of right knee pain, limiting her ability to stand and walk.  She also reported stiffness and swelling.  On examination, there was some enlargement of the right knee, full extension and flexion limited to 90 degrees.  There was some noted medial laxity and a significant increase in the anterior drawer on testing.  The physician's impression was right knee arthrofibrosis with some degree of instability.  The Veteran exhibited an inability to kneel, squat, climb stairs repetitively, get in and out of a vehicle on a repetitive basis, and intermittent swelling.  The physician prescribed an anti-inflammatory and noted that she remained disabled from work.

The Veteran was afforded a VA examination in January 2008.  At that time, the Veteran reported using a cane at all times.  The Veteran reported a right knee deformity, giving way, instability, pain, stiffness, weakness, daily dislocation or subluxation, one (1) to three (3) incidents of locking per month, and constant effusion.  The Veteran reported severe flare-ups twice per week, which caused her to stay in bed.  The Veteran reported that she was having a flare-up of pain at that time.  On examination, the Veteran had a slight limp and held her cane in her right hand, without evidence of abnormal weight bearing.  The Veteran had full extension of the right knee, without additional loss of motion on repetitive use.  The Veteran had active flexion to 90 degrees, with pain onset at 90 degrees, but without additional loss of motion on repetitive use.  The examiner noted that the right knee was not ankylosed.  The examiner noted reports of enlargement, crepitus, tenderness, painful movement, and weakness of the right knee.  Objective findings found mild weakness, but no patellar clunk noted, nor evidence of instability, clicks or snaps, grinding, patellar abnormality, or meniscus abnormality.  The examiner noted that June 2007 x-rays that showed no evidence of loosening or hardware failure of the right knee prosthetic.  The diagnosis was residuals status post right total knee arthroplasty.  The examiner noted significant effects on the Veteran's occupational activity, specifically, decreased mobility, problems with lifting and carrying, lack of stamina, and decreased lower extremity strength.  These problems also resulted in severe effects to chores, shopping, exercise, sports, recreation, traveling, bathing, and toileting, with moderate effects on dressing.

A January 2008 VA treatment record noted full extension of the right knee, but flexion limited to 90 degrees.  At that time, the Veteran reported an ability to walk about two (2) blocks before having to stop and sit due to pain.  On examination there was no localized tenderness and the right knee scar was well healed.

In May 2008, the Veteran was again seen by her private physician and reported no appreciable change in range of motion or stiffness, but decreased inflammation with the medication first prescribed in December 2007.  On examination, the Veteran had full extension and flexion limited to 85 to 90 degrees.  At that time, the Veteran reported that she was going to retire from her job.

In July 2008, during treatment for an unrelated condition, the Veteran reported wanting something more active to do than quilting and expressed interest in volunteering with the elderly.  

A May 2009 VA treatment record indicated right knee range of motion from 0 to 90 or perhaps 95 degrees, with mild tenderness to palpation.  X-rays showed that her prosthetic hardware remained intact.  A July 2009 record noted the use of a cane and brace for ambulation and difficulties with standing and walking.

In May 2010, the Veteran had tenderness to palpation that was greater along the lateral joint line than the medial joint line of the right knee.  There was no noted medial laxity of the right knee and anterior and posterior drawer tests were negative.  The Veteran had range of motion from 0 to 70 degrees, with no notation of pain.  Muscle strength testing was 5 out of 5 for both knee flexion and extension, as well as for all muscle groups of the hip, ankle, and foot.  X-rays showed good alignment of the right knee.  The assessment was bilateral knee anterolateral pain and weakness, as well as arthrofibrosis.

A July 2010 record indicated that the Veteran's gait was non-antalgic and that lower extremity muscle tone was normal and right lower extremity muscle strength was universally 5 out of 5.  There were decreased bilateral lower extremity reflexes, but these were attributed to lumbosacral radiculitis.

In December 2010, the Veteran reported bilateral knee pain that was described as moderate-severe and that the pain had been mildly worsening.  The Veteran reported that the pain radiated to her lower legs and feet and that it was aching and sharp.  Climbing and descending stairs, walking, standing, and rising from a seated position all aggravated the pain.  The Veteran also noted night pain and night-time awakening and reported that she was walking and swimming for exercise.  The examiner stated that the Veteran's lifestyle was of a moderate activity level, as it included swimming and aerobic exercise 2 to 3 times per week.  On examination, the Veteran was in no apparent distress and was well nourished and well developed.  The examiner's assessment was continued symptoms of bilateral knee pain.  

A January 2011 treatment record showed right knee range of motion from 0 to 85 degrees.  The treatment provider indicated that they would consider revision surgery of each knee on separate occasions.

The Veteran was afforded another VA examination in April 2011.  The examiner noted review of the claims file.  The Veteran reported problems due to lack of flexion and pain in the right knee, with specific reference to an inability to climb stairs secondary to pain.  The examiner discussed recent treatment records in the claims file.  As to her right knee, the Veteran reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, weekly locking episodes, swelling, tenderness, and flare-ups of pain, but denied dislocation or subluxation.  Regarding her pain flare-ups, the Veteran reported that they occurred weekly and would last 1 to 2 days, specifically noting that she tried to walk and exercise daily but that after walking she would be unable to walk again for 2 to 3 days.  In addition, the Veteran indicated that during flare-ups she would lie on the couch and was unable to cook or perform daily chores or other physical activities.  She was limited in standing to a few minutes and in walking to no more than a few yards.  The Veteran reported using a cane and brace at all times.  In addition, she used VA issued grab bars to rise from the toilet and get in and out of the tub.  On examination, the Veteran had an antalgic gait, with bony joint enlargement, crepitus, edema, heat, clicks or snaps, tenderness, and guarding of movement.  The examiner indicated that there was moderate weakness associated with the right knee prosthesis.  There was no joint ankylosis.  Range of motion testing of the right knee was from 0 to 72 degrees, with pain onset at 72 degrees.  There was no additional loss of flexion or extension on repetitive testing.  X-rays showed a total right knee arthroplasty with no evidence to suggest prosthesis loosening.  There were also multiple nonspecific calcifications near and possibly over the knee joint, as well as over the soft tissues of the anterior distal thigh.  The examiner diagnosed residuals of right knee traumatic arthritis status post right total knee arthroplasty.  The noted impact on occupational activities, although the Veteran had medically retired, was decreased mobility, lack of stamina, decreased strength, and pain.  There were noted severe effects on chores, recreation, traveling, and toileting; moderate effects on bathing and driving; mild effects on shopping; no effects on feeding, grooming, or dressing; and the right knee prevented exercise and sports.

A December 2011 treatment record indicated increased bilateral knee pain over the previous year, worse on the left.  On examination, her arthroplasty incisions were well healed and there was no swelling of the right knee, although she had some mild tenderness to palpation and was somewhat stiff at the extremes of range of motion.  X-rays showed no fractures, subluxations, or other bony abnormalities.  The Veteran's prosthesis was in place.  She was placed on a range of motion and strengthening exercise program, told to ice and elevate the knee for pain and swelling, and undergo a bone scan of the knees.  A January 2012 bone scan indicated activity around the femoral and tibial prosthesis that was likely related to loosening of the prosthesis.  A subsequent January 2012 treatment record from the Veteran's private orthopedic surgeon, however, concluded that there was loosening of the hardware of the left knee femoral prosthesis that tentatively would require a revision of the left knee arthroplasty; however, in light of the January 2012 bone scan he did not make the same finding or recommendation as to the right knee prosthesis.

Although the Veteran claims that she is entitled to a higher rating due to subjective complaints of severe right knee pain, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, weekly locking episodes, swelling, tenderness, and flare-ups of pain, as discussed above, the objective treatment and examination reports indicate that she has never been shown to have anything less than normal, full right knee extension to 0 degrees.  She has also never been found to have right knee flexion less than 70 degrees at any time during the pendency of this appeal.  Indeed, during the January 2008 VA examination, the Veteran had passive range of motion to 100 degrees of flexion without pain.  The April 2011 examination showed pain free motion from 0 degrees until 72 degrees, at which point the Veteran reported pain.  The physicians recording the Veteran's right knee ranges of motion noted evidence of pain, as measured objectively by her slight limitation of motion.  However, as previously stated, normal knee extension is to 0 degrees, and normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran's measured flexion and extension, which are non-compensable under the criteria of both DC 5260 and DC 5261, clearly show that although the Veteran does have right knee pain as a result of her total knee replacement, such pain does not limit her range of motion to a compensable level.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  

The Board also has considered the Veteran's reports of pain, stiffness, and weakness.  As noted above, a 60 percent rating under DC 5055 can be applied where there is severe painful motion or weakness in the affected extremity.  In this case, the Veteran has consistently demonstrated pain free flexion to no less than 70 degrees and pain free extension to 0 degrees.  The Veteran's representative argues that notation in the May 2010 private treatment record and other treatment records confirming pain and weakness supports a 60 percent rating under DC 5055.  With respect to pain, the May 2010 clinical assessment was "continued anterolateral pain."  The examiner did not assess constant severe pain and, indeed, noted that the Veteran had right knee range of motion from 0 to 70 degrees.  Although the May 2010 record did not specifically note that the motion was without pain through this range, multiple other examinations have noted pain free range of motion.  Given the multiple VA and private treatment records noting pain free motion from 0 to at least 70 degrees and no indication that the Veteran reported pain from 0 to 70 degrees during the May 2010 treatment visit, the Board sees no credible basis for granting a 60 percent rating under DC 5055.  The Board also acknowledges the December 2010 record describing the Veteran's bilateral knee pain as "moderate-severe."  However, there was no range of motion testing performed at that time.  On examination, moreover, the Veteran was in no apparent distress.  Even more significantly and as noted above, multiple prior and subsequent VA and private medical records have shown range of motion to at least 70 degrees without reports of pain.  Indeed, the subsequent April 2011 VA examination showed pain free motion from 0 degrees up to 72 degrees, at which point pain began.  Pain free motion was maintained on repetitive motion testing.  

With respect to the Veteran's reports of weakness, the January 2008 VA examination found only mild weakness of the right knee and during a private June 2007 examination the Veteran had slight atrophy of the right quadriceps.  The Board acknowledges that the May 2010 private treatment record, discussed above, assessed the Veteran with right knee weakness.  The basis for this assessment appears to have been based solely on the Veteran's subjective reports, as the objective evidence on physical examination does not support a finding of weakness.  In that regard, muscle strength testing was 5 out of 5 for both right knee flexion and extension, as well as for all muscle groups of the hips, ankles, and foot.  Therefore, there is no objective evidence in the May 2010 treatment report to support a finding of right knee weakness.  Furthermore, the Veteran did not report any weakness in December 2010 and, indeed, was noted to walk and swim 2 to 3 times per week for exercise.  The Veteran reported weakness and stiffness during her April 2011 VA examination, but on examination the examiner termed her weakness as "moderate."  The Veteran has also reported stiffness in the right knee, but on examination this stiffness has not limited right knee extension at all or flexion to less than 70 degrees.  Indeed, a December 2011 treatment record indicated that the Veteran was "somewhat stiff" at the extremes of the range of motion, but did not indicate specific onset of such stiffness or whether that stiffness adversely affected range of motion.

The Board also has considered whether the Veteran's constant use of a cane supports a higher rating under DC 5055.  In that regard, the Board notes that during the May 2008 Board hearing the Veteran stated that the cane helped with her instability and symptoms overall.  The Board does not find that the constant use of a cane requires a higher rating under DC 5055.  As discussed, with or without use of a cane, the Veteran has pain free right knee motion from 0 to 70 degrees and, thus, no ankylosis, or impairment of the tibia and fibula.  To the extent that the cane is used to decrease pain while walking and rising, the Board notes that the current 30 percent rating already contemplates and compensates the Veteran for painful motion.  As such, the Board does not find a basis for granting an increased rating under DC 5055 for the constant use of a cane.

The Board acknowledges the January 2012 bone scan that showed a possible loosening of the Veteran's right knee prosthesis.  The Board finds of significantly greater significance, however, the subsequent January 2012 treatment record of the Veteran's private orthopedic surgeon who, after consideration of the bone scan and other evidence of record, concluded only that the left knee prosthesis hardware was loosening and on that basis tentatively recommended revision of the left knee arthroplasty.  In any case, even were the Board to assume that a loosening of the right knee prosthesis hardware had occurred, there is no evidence to indicate that such loosening resulted in severe painful motion or weakness in the right knee.

The Board acknowledges the Veteran's subjective complaints of pain, stiffness, and weakness and recognizes that she is competent to describe her symptoms.  However, these reports of severe painful motion and weakness of the right knee are inconsistent with her reports and objective evidence during treatment showing pain free extension and pain free flexion to at least 70 degrees.  As such, the Board finds the Veteran's representations of constant severe pain less than credible in light of the multiple VA and private treatment records wherein she demonstrated pain free range of motion from 0 to at least 70 degrees.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The Board finds the Veteran's representations of pain free motion from 0 to at least 70 degrees more credible because these subjective reports were supported and confirmed by the objective impressions of the examining treatment professionals.  For that same reason, the Board finds the objective evidence showing mild or moderate weakness on physical examination significantly more probative than the Veteran's reports of severe weakness.  In fine, the Board finds the results of physical examination by multiple competent VA and private health care specialists to be more persuasive than the Veteran's reports of constant severe pain and weakness.  Based on the consistent VA and private examinations findings of pain free range of motion from 0 to 70 degrees, no more than moderate right knee weakness, slight atrophy of the right quadriceps muscles, and muscle strength testing of 5 out of 5 on right knee flexion and extension, the Board concludes that the Veteran's knee disability is not manifested by severe painful motion or weakness in the affected extremity, such as to warrant a higher rating under DC 5055.

No higher rating under a different DC can be applied.  The Board notes that DC 5055 also allows for a rating greater than 30 percent where the Veteran's residuals consist of intermediate degrees of residual weakness, pain or limitation of motion and a higher rating is warranted under DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.

Although the Veteran's knee has exhibited some limitation of flexion, the medical evidence consistently indicates extension within normal limits.  The Veteran's right knee disability, moreover, is not manifested by nonunion or malunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right knee, albeit with some limitation, so her disability is clearly not akin to ankylosis.  As such, a higher evaluation is not warranted under DCs 5256, 5261, or 6262.

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered.  In this case, a higher rating based on functional loss is not warranted.  The Veteran clearly has complaints of chronic pain; decreased mobility, swelling and enlargement, instability, tenderness, and difficulty performing occupational and daily tasks.  However, the Board notes that the 30 percent rating already assigned under the criteria of DC 5055 contemplates the potential problems associated with a total knee replacement, such as pain on motion, moderate weakness, and slight atrophy of the quadriceps muscles.  Moreover, as discussed above, the Veteran has full extension and limitation of flexion to no more than 70 degrees.  Significantly, the January 2008 and April 2011 VA examinations revealed no additional limitation of motion on repetitive use that would meet the criteria for compensable ratings under DCs 5260 or 5261.  

The June 2009 JMR specifically requested that the Board consider the Veteran's reports of severe flare-ups of pain about twice per week, during which time she was essentially bed-ridden.  To that end, the Veteran stated that she was experiencing one of these flare-ups during her January 2008 VA examination.  As discussed above, during that examination the Veteran's right knee extension and flexion was not further limited on repetitive motion and did not meet the criteria for a compensable rating under DCs 5260 or 5261.  The Board acknowledges that the Veteran reported some worsening of her general pain in the time following the January 2008 VA examination; however, the description of her recent history of flare-ups of pain during the April 2011 VA examination was substantially similar to those described during the January 2008 examination.  Therefore, the Board finds it reasonable to conclude that while the Veteran's general pain may have increased since the January 2008 examination that the effects of flare-ups of pain had not changed.  Moreover, the Board finds extremely problematic the Veteran's representations that during severe flare-ups of pain she in confined to bed and unable to do chores, cook meals, or perform activities other than basic functions, given that she reported currently experiencing one such flare-up during her January 2008 VA examination, at which time she nevertheless was able to attend the examination and had pain free flexion to 90 degrees, even after multiple repetitions.  This finding was substantially similar to documented range of motion findings when the Veteran was not reporting a flare-up of pain.  Thus, the objective evidence of record clearly demonstrates that the Veteran's reported severe flare-ups of pain are significantly less debilitating than claimed and that even during such flare-ups she did not experience chronic severe pain or weakness.  Based on all the foregoing, the Board finds that the 30 percent currently assigned for the Veteran's residuals of her total right knee replacement under DC 5055 already contemplates the degree of functional loss demonstrated.  

The June 2009 JMR also requested that the Board consider the Veteran's limited ability to stand for more than 15 minutes or to walk more than 2 blocks.  The Board notes that the Veteran subsequently has indicated that she is unable to stand for more than a few minutes or walk more than a few yards.  As noted above, there has been no diagnosed problem with the Veteran's right knee prosthesis, other than possible evidence of loosening in the January 2012 bone scan that her orthopedic considered but neither diagnosed loosening of the right prosthesis hardware or recommended revision of the right arthroplasty to correct any such problems.  While there is some evidence of patella clunk syndrome, the Board notes such problems were not found during the January 2008 or April 2011 VA examinations.  While the Board acknowledges the Veteran's reports of difficulty standing or walking for extended periods of time, there is no medical indication that the degree of pain experienced is beyond that which is contemplated by the current 30 percent evaluation assigned under DC 5055.  Specifically, as discussed above, the most probative evidence of record does not show that the Veteran has severe painful motion or weakness of the right knee.  Moreover, while the Board acknowledges that the Veteran has certain difficulties with extended walking, standing, and climbing stairs, there is no evidence of increased functional loss with repetition.  As noted, the Board finds the results of objective physical examination to be more persuasive than her lay description of her limitations.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Arthritis of the spine may be rated under DC 5003 for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  Initially, the Board notes that, as a consequence of the Veteran's right total knee arthroplasty, the diagnostic evidence does not indicate arthritis of the right knee, although there are calcifications present in the right knee.  Furthermore, even assuming evidence of right knee arthritis based on past diagnostic findings, as discussed above, the Veteran's disability rating under DC 5055 has been based in part on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case.

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  As noted above, however, the Veteran has full extension without pain and the degree of flexion shown does not meet the criteria for a compensable evaluation.  As such, separate ratings under DCs 5260 and 5261 are not warranted.

As directed by the Court's June 2009 Order and JMR, the Board has considered whether other DCs are applicable to the Veteran's right knee disability, particularly DC 5257 and 5258, for recurrent subluxation or lateral instability (DC 5257) or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258).  

Although DC 5055 covers a range of symptoms and manifestations of knee disability, it does not appear from its language to contemplate subluxation or instability; thus consideration of a separate rating under DC 5257 does not violate 38 C.F.R. § 4.14.  In that regard, the Board's February 2010 decision granted entitlement to a separate 10 percent rating for instability under DC 5257.  This decision was effectuated by the RO in an October 2010 rating decision.  The Veteran has not expressed disagreement with this aspect of the February 2010 decision and, as such, the Board concludes that further discussion is not warranted.

The Board has considered the Veteran's subjective reports that her right knee has locked and given way in the past, as contemplated under DC 5258.   Moreover, the Board has considered the applicability of DC 5259, based on the removal of semilunar cartilage.  However, neither of these codes provide for a disability rating in excess of the 30 percent provided for under DC 5055, and, as the Veteran has already been awarded a 30 percent rating based, in part, on limitation of motion, separate disability ratings under either DCs 5258 or 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion).  Furthermore, a compensable disability rating under DC 5055 is also intended to take into account pain as a manifestation and removal or other problems with meniscal cartilage, and such symptomatology is specifically contemplated under DC 5258.  Thus, for this reason, separate ratings under these codes would again violate 4.14.  

Moreover, the January 2008 and April 2011 VA examinations found no evidence of locking and no other VA or private treatment record has found objective evidence of locking.  As such, the Board acknowledges the Veteran's reports of periodic right knee locking and her competency in making such statements, but considers the objective findings of a trained medical professional, in this case the January 2008 VA examiner, based on physical examination, diagnostic testing, interview with the Veteran, and review of the medical records to be more persuasive.  As such, a separate rating under DC 5258 is not warranted.  The remaining applicable DC relating to knee disability is DC 5263 (for genu recurvatum).  However, as there is no evidence of record to indicate that the Veteran has genu recurvatum of the right knee, DC 5263 is not applicable.

Finally, a separate rating for the Veteran's scar would not be applicable in this case.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  The Veteran has a linear scar on the right knee that is well healed and has not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's right knee scar is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7805 (2008).   

The Board has considered whether the Veteran, during the pendency of this appeal, has ever been entitled to "staged" ratings for her service-connected status post right total knee arthroplasty.  See Hart, 21 Vet. App. at 505.  However, the Board finds that other than the instance in which the Veteran was awarded a temporary total disability rating following her total right knee replacement surgery, the Veteran's reported and observed symptomatology has been consistent throughout the appellate time period.  

The Board also notes that in a December 2009 statement, the Veteran's representative specifically requested notification as required pursuant to 38 C.F.R. § 20.903(b) if the Board planned to rely on any case law, regulations, statutes, General Counsel opinions, or other authority not originally considered by the RO.  In that regard, the Board notes that any additional DCs cited herein were discussed pursuant to the Veteran's request and direction as outlined in the June 2009 JMR or as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both the JMR and a subsequent statement, the Veteran's representative, an attorney, demonstrated actual and extensive knowledge of the rating schedule.  For this reason, the Board finds that the Veteran is not prejudiced by any discussion of alternative rating criteria herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent.  Furthermore, as already explained, the Veteran already has been awarded a separate 10 percent rating under DC 5257 for the entire period under consideration in this appeal.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In this regard, as directed by the September 2010 JMR, the Board also has considered the Veteran's reports of flare-ups at least twice weekly that confined her to bed except for necessities.  However, as discussed above, the Board finds the Veteran's representations as to the severity of her flare-ups extremely problematic in light of the objective evidence of record.  As noted, the Veteran was experiencing a flare-up of pain during her January 2008 VA examination, yet retained 90 degrees of pain free motion and had only mild weakness of the right lower extremity.  This finding was substantially similar to documented range of motion findings when the Veteran was not reporting a flare-up of pain.  Thus, the objective evidence of record clearly establishes that the Veteran's reported severe flare-ups of pain are significantly less debilitating than claimed.  As such, while the Veteran clearly experiences pain to include some degree of flare-ups of pain, the degree of pain and other symptoms associated with such flare-ups already are fully contemplated in the currently assigned 30 percent rating.  

The Veteran's statements have been considered.  The Board does not dispute that her disability affects her occupational life.  Clearly it does.  The Veteran, however, does not have an "exceptional or unusual" disability.  Although the Veteran has right knee pain and some weakness, her symptoms as described above consist of impairment contemplated in the disability rating that has been assigned, as discussed above.  In other words, she does not have any symptoms from her right knee disability that are unusual or are different from those contemplated by the schedular criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for right knee traumatic arthritis, status post total knee arthroplasty, currently evaluated as 30 percent disabling, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


